Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 12, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was advised by her employer that she was scheduled to have a day off on Tuesday, April 23, 1991 but that she was expected to work on Wednesday, April 24, 1991. When claimant expressed her desire to let another waitress work for her on April 24, she was told by her employer that he would not agree to this switch. Claimant was fired when she failed to report to work on April 24 without calling in as she was required to do. Given these facts, there is substantial evidence in the record to support the factual conclusion that claimant’s unauthorized absence from work constituted misconduct and disqualified her from receiving unemployment insurance benefits (see, Matter of Bois [Levine], 53 AD2d 731; Matter of Goldfarb [Levine] 52 AD2d 965). Although claimant contends that her employer gave her both days off, this merely raised a question of credibility for the Unemployment Insurance Appeal Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged — Roberts] 113 AD2d 997; Matter of Rossano [Levine] 52 AD2d 1006).
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.